Exhibit 10.59 

 

 

CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT

 

This CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is hereby
made and entered into this 22nd day of December, 2013, by and between CORONADO
BIOSCIENCES, INC. (the “Company” or “Coronado”) and HARLAN F. WEISMAN, MD (“Dr.
Weisman”) (the Company and Dr. Weisman, together, the “Parties”).

 

1.           Termination. Dr. Weisman’s employment with the Company and service
as a director will terminate effective December 19, 2013 (the “Termination
Date”). Dr. Weisman will be paid his salary through the Termination Date and for
any accrued, unused vacation days. Except as set out in this Agreement, or any
agreements or plans incorporated herein by reference, or as provided by the
specific terms of a benefit plan or as required by law, all employee benefits
will end on the Termination Date. Except as set forth in this Agreement, Dr.
Weisman hereby acknowledges that he has been paid all compensation due and owing
to him through the Termination Date for labor and services performed for the
Company’s benefit. Dr. Weisman also hereby represents that he has returned or
will return to the Company all Company-owned equipment, computers, smart phones,
keys or passes, software, files, discs, materials, programs, documents
(including any copies), as well as all backup tapes that are stored offsite. As
to the treatment of funds already paid into the employee stock purchase plan and
roll-over of Dr. Weisman’s 401-k plan, each will be handled in accordance with
the Company’s normal, historical practices or as otherwise required by the
Employment Agreement between Dr. Weisman and the Company dated January 7, 2013,
and all such amendments thereto (the “Employment Agreement”). The Company agrees
that Dr. Weisman shall be reimbursed for all reasonable business expenses
incurred through the Termination Date. Finally, Dr. Weisman agrees that as of
the Termination Date, he no longer holds a position within the Company and/or
its subsidiaries, including any signature authority or power of attorney with
respect to the Company, its subsidiaries and officers and directors.

 

2.           Severance Benefits. If Dr. Weisman executes and does not revoke
this Agreement as provided for in Section 21, below, the Company will provide
him with the following payments and benefits collectively referred to in this
Agreement as the “Severance Benefits”:

 

Page 1 of 10
Confidential Separation and Release Agreement:
H. Weisman and Coronado Biosciences, Inc.

 

 

a.           Severance Pay. Pursuant to the Employment Agreement, the Company
will pay Dr. Weisman a severance payment equivalent to twelve (12) months of his
regular base salary. For purposes of this Agreement, the payment of Dr.
Weisman’s base salary after the Termination Date is referred to as the
“Severance Pay,” and the period during which he is receiving the Severance Pay
is referred to as the “Severance Period.” The Severance Pay will be paid less
applicable federal, state and local payroll taxes, and other withholdings
required by law or authorized by Dr. Weisman. Dr. Weisman will receive the
Severance Pay in accordance with the Company’s payroll procedures beginning on
the sixtieth (60th) day following the Termination Date, as provided for in this
Section 2(a). Each payment of the Severance Pay shall be treated as a separate
payment for purposes of Section 409A of the Internal Revenue Code (the “Code”)
and the guidance issued thereafter. Because the Company has determined that Dr.
Weisman is a “specified employee” within the meaning of Section 409A of the
Code, the timing of installments of the Severance Pay that are not exempt from
Section 409A of the Code will be delayed until the earlier to occur of: (i) the
date that is six months and one day after the Termination Date; or (ii) the date
of Dr. Weisman’s death (such applicable date, the “Specified Employee Initial
Payment Date”). On the Specified Employee Initial Payment Date, the Company will
pay to Dr. Weisman a lump sum amount equal to the sum of the suspended
installments of Severance Pay that Dr. Weisman would otherwise have received
through the Specified Employee Initial Payment Date if payment of the Severance
Pay had not been so delayed and will commence payment of the balance of the
Severance Pay on the Company’s regular paydays in accordance with its payroll
practices thereafter. For purposes of clarification, the “Severance Period” as
referred to herein shall include the entire period between the Termination Date
and the date on which Dr. Weisman receives the final installment of the
Severance Pay, notwithstanding the delay of separate payments provided for
herein.

 

b.           Stock Options. On August 16, 2012, the Company granted Dr. Weisman
an option to purchase 25,000 shares of Common Stock (the “Original Option”)
under its 2007 Stock Incentive Plan, as amended (the “Plan”). As of August 16,
2013, one-third of the Original Option had vested and was exercisable for 8,333
shares. On January 7, 2013, the Company granted Dr. Weisman an additional option
to purchase 1,686,590 shares of Common Stock (the “Additional Option,” and
together with the Original Option, the “Options”) under its Plan. As of December
19, 2013, none of the Additional Option had vested. Pursuant to the Employment
Agreement, an additional one-third of the Original Option and one-third of the
Additional Option shall be accelerated and become fully exercisable for a total
of 570,530 additional shares, on the Effective Date of this Agreement (as
defined in Section 21 below). Notwithstanding anything to the contrary in the
Plan, the Employment Agreement, or in Dr. Weisman’s stock option agreements
relating to the Options, the exercise period for all of Dr. Weisman’s vested
Options will be extended until December 19, 2015, two (2) years from the
Termination Date, after which time the Options shall terminate. Except as
provided above, Dr. Weisman’s Options continue to be governed by the terms of
the Plan and Dr. Weisman’s stock option agreements.

 

c.           Bonus Payment. Pursuant to the Employment Agreement, the Company
will pay Dr. Weisman an Annual Milestone Bonus in the amount of Three Hundred
Thousand Dollars ($300,000.00), less applicable federal, state and local payroll
taxes, and other withholdings required by law or authorized by Dr. Weisman, for
calendar year 2013 (the “Annual Milestone Bonus”). The Annual Milestone Bonus
will be paid in a single lump-sum payment no later than March 15, 2014.

 

d.           New York Residence. For the twelve (12) month period following the
month in which the Termination Date occurs, the Company will pay Dr. Weisman the
amount of Three Thousand Four Hundred Fifty Dollars ($3,450.00) per month, less
applicable federal, state and local payroll taxes, and other withholdings
required by law or authorized by Dr. Weisman, representing fifty percent (50%)
of the monthly cost to Dr. Weisman of maintaining his New York apartment.

 

Page 2 of 10
Confidential Separation and Release Agreement:
H. Weisman and Coronado Biosciences, Inc.

 

 

e.           Health Insurance Continuation. As additional consideration for Dr.
Weisman’s execution of this Agreement, the Company will reimburse Dr. Weisman
for the cost of his health continuation coverage premium under the Consolidated
Omnibus Budget Reconciliation Act and/or applicable state continuation coverage
law (collectively “COBRA”) on a monthly basis at the same rate paid by the
Company for his health insurance premium during the final month of his
employment with the Company for the lesser of: (i) the twelve (12) month period
following the month in which the Termination Date occurs, or (ii) the maximum
period permitted by applicable law. Dr. Weisman may thereafter have the right to
continue his health insurance coverage under COBRA entirely at his own expense
for the remaining part of the legally-required continuation period, if any. The
Company’s obligation to pay a portion of Dr. Weisman’s health continuation
coverage premiums will terminate if he becomes eligible for substantially
equivalent health benefits from another employer during the reimbursement
period, regardless of whether he elects such coverage.

 

If Dr. Weisman does not sign this Agreement and return it to the Company within
twenty-one (21) days of the date it was provided to Dr. Weisman, or if Dr.
Weisman revokes this Agreement pursuant to Section 21, Dr. Weisman will not be
entitled to receive the Severance Benefits described above. Dr. Weisman hereby
acknowledges and agrees that but for his execution of this Agreement, he would
not be entitled to receive the Severance Benefits as set out herein.

 

3.           Payment in Full. Dr. Weisman agrees and acknowledges that the
Severance Benefits outlined in Section 2 above exceed the payments he would
otherwise be entitled to receive and are specific and sufficient consideration
for the releases and covenants contained in this Agreement. Dr. Weisman further
represents and affirms that, except as set forth in this Agreement, he has been
paid and/or received all leave (paid or unpaid), compensation, wages, bonuses,
commissions, and/or benefits to which he may be entitled for any and all work
performed for the benefit of the Company, including but not limited to his work
as an employee and that no other leave (paid or unpaid), compensation, wages,
bonuses, commissions and/or benefits are due, except as provided for in this
Agreement.

 

4.           Release of Claims. In consideration for the promises set forth in
this Agreement, Dr. Weisman, for himself and for his spouse, family, heirs, and
anyone acting for him, including representatives, attorneys, executors,
administrators, successors, insurers, and assigns, hereby releases, acquits, and
forever discharges the Company, its past, present and future directors,
officers, partners, representatives, shareholders, employees, agents, attorneys,
parents, subsidiaries, affiliates, successors, predecessors and assigns, (the
“Company Releasees”) or any of them, from any and all actions, causes of action,
grievances, obligations, costs, expenses, damages, punitive damages, losses,
claims, liabilities, suits, debts, demands, agreements, orders, benefits
(including attorneys’ fees and costs actually incurred), or liabilities of
whatever character, in law or in equity, known or unknown, suspected or
unsuspected, matured or unmatured, asserted or not asserted, based on any act,
omission, event, occurrence, or non-occurrence from the beginning of time
through the Effective Date of this Agreement, including but not limited to any
claims or causes of action arising out of or in any way relating to Dr.
Weisman’s employment, the termination of his employment with the Company, and/or
any other occurrence arising before the Effective Date of this Agreement.

 

Page 3 of 10
Confidential Separation and Release Agreement:
H. Weisman and Coronado Biosciences, Inc.

 

 

This waiver and release includes, but is not limited to, claims that the Company
and/or any of the Company Releasees:

 

a.           have violated or breached any personnel policies, handbooks,
contracts of employment, the Employment Agreement, severance pay agreements or
covenants of good faith and fair dealing;

 

b.           have discriminated against Dr. Weisman on the basis of age, race,
color, sex, national origin, ancestry, disability, religion, harassment, marital
status, parental status, handicap, genetic information, source of income,
retaliation, veteran status or entitlement to benefits, in violation of any
local, state or federal law, ordinance or regulation, including, but not limited
to: Title VII of the Civil Rights Act of 1964; 42 U.S.C. § 1981; the Civil
Rights Act of 1866, 1964, and 1991; the Age Discrimination in Employment Act as
amended by the Older Workers’ Benefit Protection Act; the Americans With
Disabilities Act of 1990; the Rehabilitation Act of 1973; the Worker Adjustment
Retraining and Notification Act; the National Labor Relations Act; the
Occupational Safety and Health Act of 1970; the Equal Pay Act of 1963; the
Genetic Information Nondiscrimination Act of 2008; the Sarbanes-Oxley Act; the
Pennsylvania Human Relations Act, 43 P.S. §§ 951 et seq.; Pennsylvania’s
Whistleblower Law, 43 P.S. §§ 1421 et seq.; the New York State Human Rights Law;
the New York Civil Rights Law; the New York City Human Rights Law; the New York
Law on Equal Rights; the New York Law on Equal Pay; the New York
Nondiscrimination for Legal Actions Law; the New York Retaliatory Action by
Employers Law; the Massachusetts Fair Employment Practices Act, c. 151B of the
Massachusetts General Laws; the Massachusetts Civil Rights Act, M.G.L. c. 12, §§
11H and 11I; the Massachusetts Equal Rights Act, M.G.L. c. 93, § 102 and M.G.L.
c. 214, § 1C; the Massachusetts Labor and Industries Act, M.G.L. c. 149, § 1 et
seq.; the Massachusetts Privacy Act, M.G.L. c.214, §1B; and/or the Massachusetts
Maternity Leave Act, M.G.L. c. 149, §105(d) (all as amended);

 

c.           have violated public policy or common law, including claims under
state and federal law for retaliatory discharge, negligent hiring or
supervision, breach of contract, wrongful termination, tort, personal injury,
invasion of privacy, defamation, intentional or negligent infliction of
emotional distress and/or mental anguish, intentional interference with
contract, negligence, detrimental reliance, loss of consortium to Dr. Weisman or
to any member of his family, and/or promissory estoppel;

 

d.           have failed to pay wages or otherwise violated any law governing
the payment of wages or protection of workers seeking payment for work
performed, including, but not limited to laws governing the payment of wages in
Pennsylvania, Massachusetts and New York state, including the Pennsylvania Equal
Pay Law, P.L. 1913, No. 694, the Pennsylvania Wage Payment and Collection Act,
P.L. 637, No. 329, New York Wage-Hour Law, the New York Wage Payment Law, the
New York Wage Theft Prevention Act, the Massachusetts Payment of Wage Act,
M.G.L. c. 149, § 148, and other laws in the Commonwealth governing the payment
of wages including but not limited to Massachusetts’s “Blue Laws,” and any other
federal, state or local statutory and/or common laws; and/or

 

Page 4 of 10
Confidential Separation and Release Agreement:
H. Weisman and Coronado Biosciences, Inc.

 

 

e.           have violated any other federal, state or local law, ordinance or
regulation, including, but not limited to the Employee Retirement Income
Security Act of 1974 (ERISA), the Consolidated Omnibus Budget Reconciliation Act
of 1985 (COBRA), the Massachusetts Small Group Continuation of Coverage Law,
Pennsylvania’s Act 2 of 2009, N.Y. Ins. Law § 3221(m), and/or the Family and
Medical Leave Act (FMLA).

 

Excluded from this release are the following rights and claims, referred to
collectively as the “Excluded Claims”: (i) any claims which cannot be waived by
law, including but not limited to the right to file a charge with or participate
in an investigation conducted by the Massachusetts Commission Against
Discrimination, the U.S. Equal Employment Opportunity Commission or any other
governmental agency charged with investigating complaints, whether based in
employment discrimination, violations of laws governing the payment of wages, or
otherwise (collectively, “Governmental Agencies”), provided that Dr. Weisman is
waiving, however, his right to any monetary compensation, or other relief should
Governmental Agencies pursue any claims on his behalf; (ii) if applicable, Dr.
Weisman’s right to indemnification by the Company as an officer or director to
the fullest extent permitted by applicable law and/or the Company’s governing
documents; (iii) if applicable, Dr. Weisman’s right to coverage and to make a
claim under the director and officer insurance policy of the Company; (iv) any
claims related to Dr. Weisman’s vested benefits under any Company qualified
benefit plan(s); and/or (v) claims for a breach of this Agreement.

 

Dr. Weisman expressly agrees and understands that this release and waiver of
claims is a GENERAL RELEASE, and that any reference to specific claims arising
out of or in connection with his employment is not intended to limit the release
and waiver of claims. Dr. Weisman, his heirs, executors, beneficiaries, legal
representatives and assigns, and individually and/or in their beneficial
capacity, further agree never to institute against the Company or any of the
Company Releasees any lawsuit with respect to any claim or cause of action of
any type which may have existed at any time prior to the date of the execution
of this Agreement.

 

5.           No Filings/Covenant Not To Sue. Dr. Weisman represents that he has
not filed any action, claim, charge, or complaint against the Company, or any of
the Company Releasees, with any agency, court, governmental entity and/or
Governmental Agencies. Dr. Weisman further represents that he has not
communicated or otherwise initiated contact with a governmental body, agency or
entity and/or Governmental Agencies for the purpose of discussing, in any
capacity, issues, concerns, behaviors, patterns, practices or actual or
perceived violations of any federal, state or local law, including but not
limited to the federal False Claims Act, the Securities and Exchange
Commission’s Dodd-Frank Act Whistleblower Program, the Stark law or any similar
type of qui tam statute or program and has no basis to communicate or otherwise
initiate such contact based upon his knowledge of and/or work or service
performed for the Company.

 

Page 5 of 10
Confidential Separation and Release Agreement:
H. Weisman and Coronado Biosciences, Inc.

 

 

Dr. Weisman agrees as part of the material consideration for the Company’s
payment of the Severance Benefits that he will not institute, maintain,
prosecute, induce, or counsel or assist any person or entity in the instigation,
commencement, maintenance, presentation, or prosecution of, any lawsuit, action,
complaint, claim, or administrative or legal proceeding against the Company or
any of the other Company Releasees, or in any way voluntarily participate or
cooperate in any such actions or proceedings; provided that, nothing in this
Agreement or in this Section 5 prohibits Dr. Weisman from instituting,
maintaining or participating in any lawsuit, action or proceeding with respect
to any Excluded Claims.  This prohibition applies to every stage of any action,
lawsuit, or proceeding, including, but not limited to, any pre-litigation
investigation or fact gathering, pre-trial or pre-hearing investigation or
preparation, hearing, arbitration proceedings, or trial, and bars Dr. Weisman
from voluntarily testifying, providing documents or information, advising,
counseling, or providing any other form of voluntary assistance to any person or
entity who wishes to make or who is making any claim against Company or any of
the other Company Releasees.  Nothing in this Section shall prohibit Dr. Weisman
from complying with a properly-served and lawfully issued subpoena or order
issued by a court of competent jurisdiction that may elicit truthful information
or documentation regarding Company or any of the Company Releasees.  However,
should Dr. Weisman receive any such subpoena or order, within two (2) business
days following his receipt of same, he shall provide a copy of the subpoena or
court order to Company’s Chief Executive Officer, by overnight mail, hand
delivery, or facsimile, in order to provide Company with notice of the subpoena
or order, including:  (1) the case name, jurisdiction and index, docket, or
other identification number or designation of the action or proceeding within
which the subpoena or order has been issued; (2) the date upon which compliance
with the subpoena or order is due; and (3) the location at which compliance with
the subpoena or order has been requested.  If approached by anyone for counsel
or assistance in the presentation, maintenance, or prosecution of any lawsuit,
action, complaint, claim, or administrative or legal proceeding against Company
or any of the other Company Releasees, Dr. Weisman shall state no more than that
he cannot provide counsel or assistance.

 

6.           Tax Liability and Indemnification. Dr. Weisman acknowledges that he
has not relied on any statements or representations by the Company or its
attorneys with respect to the tax treatment of the Severance Benefits. In the
event of an inquiry by any governmental or taxing authority, no Party or Party
representative shall assert any position contrary to the terms of this
Agreement.

 

7.           Restrictive Covenants. Dr. Weisman acknowledges and agrees that
pursuant to the Employment Agreement, he is and remains bound by certain
restrictive covenants set forth in Section 9 of the Employment Agreement (the
“Restrictive Covenants”) during the Severance Period and for the Restricted
Period (as defined in the Employment Agreement). The Restrictive Covenants in
Section 9 of the Employment Agreement include an agreement not to compete
against the Company and an agreement not to solicit the Company’s employees and
clients. Dr. Weisman acknowledges that the Restrictive Covenants survive the
termination of his employment and the termination of his service pursuant to the
Employment Agreement. The Parties agree that the Restrictive Covenants are
incorporated by reference as if fully set forth herein and a breach of those
provisions will also constitute a breach of this present Agreement.

 

Page 6 of 10
Confidential Separation and Release Agreement:
H. Weisman and Coronado Biosciences, Inc.

 

 

8.           Post-Employment Cooperation and Notification of Employment. Dr.
Weisman agrees to fully cooperate with the Company in all matters relating to
the winding up of his work, including but not limited to, any current or future
litigation in which the Company is or becomes involved. In the event Dr.
Weisman’s assistance is needed after the Severance Period, the Company agrees to
compensate Dr. Weisman at an hourly rate of $500 for all time spent providing
such assistance. Dr. Weisman also agrees that he will provide the Company with
no fewer than five (5) business days’ notice of his intent to accept employment
or engagement as a consultant or independent contractor by or for a person or
entity other than the Company during the Severance Period in order for the
Company to determine, in its reasonable and good faith discretion, if such new
employer is a competitor of the Company and/or if there is a reasonable risk
that such new employment or engagement may violate the provisions of the
Restrictive Covenants. This notice of intent to accept employment will identify
the new employer, list Dr. Weisman’s anticipated title and describe his
anticipated duties, and shall be directed to the attention of the Company’s
Chief Executive Officer.

 

9.           No Admissions/No Representations. Dr. Weisman understands,
acknowledges and agrees that the release set out in Section 4 of this Agreement
is a final compromise of any potential claims by Dr. Weisman against the Company
and the Company Releases. Dr. Weisman further understands, acknowledges and
agrees that the release set out in Section 4 of this Agreement in connection
with his employment by and service to the Company is not an admission by the
Company or the Company Releases that any such claims exist or that the Company
or any of the Company Releases are liable for any such claims. The Parties each
individually and independently acknowledge that, except as expressly set forth
herein, no representation of any kind or character has been made to induce the
execution of this Agreement. The Parties individually warrant for themselves
that each is competent to execute this Agreement and accepts full responsibility
therefore. The Parties further agree that this Agreement shall be deemed to have
been prepared by the Parties jointly, and no ambiguity shall be resolved against
any Party on the premise that it was responsible for drafting this Agreement, in
whole or in part.

 

10.         Confidentiality. Dr. Weisman hereby agrees and acknowledges that,
except as otherwise expressly provided for herein, his post-employment
obligations to the Company pursuant to the Employment Agreement and the
Proprietary Information and Inventions Agreement (the “Confidentiality
Agreements”) signed in connection with his employment with the Company remain in
full force and effect, notwithstanding the termination of his employment and
service thereunder. Dr. Weisman agrees to carefully guard the Company’s
confidential and proprietary information that Dr. Weisman learned or had access
to during Dr. Weisman’s work for and on behalf of the Company.

 

11.         Mutual Non-Disparagement. Dr. Weisman agrees not to publicly or
privately criticize, denigrate, or disparage or make any statements or remarks
that have the intended or foreseeable effect of harming the reputation of the
Company and/or any of its present and former directors, officers, partners,
representatives, shareholders, employees, agents, attorneys, insurers, parents,
subsidiaries, affiliates, successors, predecessors and assigns through any means
of communication, including, but not limited to, print or broadcast media or any
Internet communication outlet. The Company will instruct its officers and
directors not to denigrate, defame, or disparage Dr. Weisman, his services,
business and manner of doing business. Upon inquiry from any third party, the
Company will only release Dr. Weisman’s dates of employment and positions held,
unless Dr. Weisman provides written authorization and a release for the Company
to provide additional information. Dr. Weisman will be permitted the opportunity
to provide input regarding the press release announcing the termination of his
employment.

 

Page 7 of 10
Confidential Separation and Release Agreement:
H. Weisman and Coronado Biosciences, Inc.

 

 

12.         Relief and Enforcement. Dr. Weisman understands and agrees that any
material breach of this Agreement by him will relieve the Company of its
obligation to provide the Severance Benefits as set out in Section 2, above. Dr.
Weisman also understands and agrees that if he violates the terms of Sections 1,
5, 7, 8, 10 or 11 of this Agreement, he will cause injury to the Company (and/or
one or more of the Company Releasees) that will be difficult to quantify or
repair, so that the Company (and/or the Company Releasees) will have no adequate
remedy at law. Accordingly, Dr. Weisman agrees that if he violates Sections 1,
5, 7, 8, 10 or 11 of this Agreement, the Company (or the Company Releasees) will
be entitled as a matter of right to obtain an injunction from a court of law,
restraining him from any further violation of this Agreement. The right to an
injunction is in addition to and not in lieu of any other remedies that the
Company (or the Company Releasees) has at law or in equity. In any action to
enforce the terms of this Agreement, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees. In order to be a “prevailing party” the
Party who institutes any legal action must succeed on substantially all of the
claims brought as part of such action; otherwise, the Party defending such
action shall be the prevailing party.

 

13.         No Re-employment. Dr. Weisman hereby covenants and agrees that he
will not knowingly seek or accept employment with the Company or any of its
affiliates, parents, subsidiaries, successors, predecessors and assigns. Dr.
Weisman further agrees that the execution of this Agreement is good and
sufficient cause for the Company and its affiliates, parents, subsidiaries,
successors, predecessors and assigns to reject any application by Dr. Weisman
for employment.

 

14.         Voluntary Execution. By signing below, Dr. Weisman acknowledges that
he has read the foregoing Agreement, that he understands its contents and that
he has relied upon or had the opportunity to seek the legal advice of his
attorney, who is the attorney of his own choosing.

 

15.         Reservation of Rights/Waiver. Both Parties reserve the right to sue
for breach of contract in the event that there is a breach of the covenants
and/or obligations set forth herein. The failure of either Party to insist upon
strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver thereof or deprive that Party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.

 

16.         Choice of Law. This Agreement shall be governed by and interpreted
under the laws of the Commonwealth of Massachusetts without regard for any
conflict of law principle that would dictate the application of the laws of
another jurisdiction.

 

17.         Entire Agreement/Severability. This Agreement (inclusive of the
Confidentiality Agreements) contains the entire, final expression of the
agreement and understanding by and between the Parties with respect to the
matters herein referred to, and it is a complete and exclusive statement of the
terms thereof. This Agreement shall supersede all prior understandings, oral and
written, hereto before had between the Parties. No amendments, representations,
promises, agreements, or understandings, written or oral, not herein contained
shall be valid or binding unless the same is in writing and signed by both
Parties. Should any provision of this Agreement be declared or be determined by
any agency or court to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be deemed not a part of this Agreement.

 

Page 8 of 10
Confidential Separation and Release Agreement:
H. Weisman and Coronado Biosciences, Inc.

 

 

18          Binding Nature of Agreement. This Agreement shall inure to the
benefit of and shall be binding upon Dr. Weisman, his heirs, administrators,
representatives, executors, successors and assigns and upon the successors and
assigns of the Company.

 

19.         Headings. The headings of the sections of this Agreement are for
convenience only and are not binding on any interpretation of this Agreement.

 

20.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

21.         Review and Effective Date.

 

a.           Agreement is Knowing and Voluntary. Dr. Weisman understands, agrees
and acknowledges that he:

 

1.          has carefully read and/or had read to him and fully understands all
of the provisions of this Agreement;

 

2.          knowingly and voluntarily agrees to all of the terms set forth in
this Agreement;

 

3.          knowingly and voluntarily intends to be legally bound by the same;
and

 

4.          was advised, and hereby is advised in writing, to consider the terms
of this Agreement and consult with an attorney of Dr. Weisman’s choice prior to
executing this Agreement.

 

b.           21-Day Consideration Period. Dr. Weisman acknowledges that the
Company has offered him twenty-one (21) days to consider the terms and
conditions of this Agreement and to decide whether to sign and enter into this
Agreement. In the event that Dr. Weisman elects to sign this Agreement prior to
the expiration of the twenty-one (21) day period, he acknowledges that in doing
so, he will voluntarily waive the balance of the twenty-one (21) days permitted.
Dr. Weisman understands and agrees that any change to the initially drafted
terms of this Agreement are not material and will not restart the running of
this twenty-one (21) day period.

 

c.           7-Day Revocation Period. Dr. Weisman has seven (7) days after his
execution of this Agreement to revoke his acceptance of it (the “Revocation
Period”). Any such revocation must be made in writing to be received by Robyn
Hunter at the Company’s Burlington, Massachusetts office by the close of
business on the seventh (7th) day following Dr. Weisman’s signature to be
effective. The Parties acknowledge and agree that this Agreement is neither
effective nor enforceable and neither Party is obligated to perform the promises
contained herein in the event that the Agreement is revoked or until expiration
of the seven (7) day revocation period, the “Effective Date” of this Agreement.

 

[Remainder of page left intentionally blank; signature page immediately
follows.]

 

Page 9 of 10
Confidential Separation and Release Agreement:
H. Weisman and Coronado Biosciences, Inc.

 

 

THE PARTIES EACH ACKNOWLEDGE FOR THEMSELVES THAT THEY EACH HAVE CAREFULLY READ
THE FOREGOING CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT, AND FULLY
UNDERSTAND EACH OF ITS TERMS. THE PARTIES FURTHER ACKNOWLEDGE FOR THEMSELVES
THAT EACH HAS FULL KNOWLEDGE AND UNDERSTANDING OF THE AGREEMENT’S LEGAL
CONSEQUENCES AND EACH INTENDS TO BE BOUND BY SAME.

 

Dated: 20 December 2013   /s/ Harlan F. Weisman, MD       HARLAN F. WEISMAN, MD
        Dated: 12/22/13   CORONADO BIOSCIENCES, INC.               /s/ Lindsay
Rosenwald       By:  Lindsay Rosenwald       Title:  Chairman/CEO

 



Page 10 of 10
Confidential Separation and Release Agreement:
H. Weisman and Coronado Biosciences, Inc.

